Title: From Thomas Jefferson to John Browne, 14 April 1781
From: Jefferson, Thomas
To: Browne, John



Sir
Richmond April 14th. 1781.

Mr. Samuel Smith at Baltimore has at that place a quantity of flour belonging to this State. He offers 75 Barrels at Port Royal in the hands of Lindsay and Johnson in exchange for so much and to procure more there in further exchange; as it is more convenient to us at Port Royal than Baltimore you will be pleased to take Measures for having it received on Account of the State. I am &c.,

T. J.

